Opinion filed August 9, 2018




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-17-00348-CV
                                   __________

                IN THE MATTER OF L.H., A JUVENILE


                      On Appeal from the County Court at Law
                             Midland County, Texas
                           Trial Court Cause No. 6894


                       MEMORANDUM OPINION
      This is an appeal from an adjudication and commitment order in which the
trial court committed Appellant, L.H., to the Texas Juvenile Justice Department for
an indeterminate period of time, not to exceed L.H.’s nineteenth birthday. We
dismiss the appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which counsel professionally and conscientiously examines the
record and applicable law and concludes that the appeal is frivolous and without
merit. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403,
406–08 (Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978); see also In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998)
(orig. proceeding) (holding that Anders procedures apply to appeals from juvenile
proceedings). In light of a holding by the Texas Supreme Court, however, an Anders
motion to withdraw “may be premature” if filed in the court of appeals under the
circumstances presented in this case. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016).
The court in P.M. stated that “appointed counsel’s obligations can be satisfied by
filing a petition for review that satisfies the standards for an Anders brief.” Id. at
27–28.
         Counsel provided Appellant with a copy of the brief, the motion to withdraw,
and an explanatory letter. Counsel also informed Appellant of his rights to review
the record and file a pro se response to counsel’s brief. In compliance with Kelly v.
State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided Appellant
with a pro se motion for access to the appellate record. We note that counsel’s letter
reflects that Appellant’s guardian was sent a copy via certified and first class mail.
We conclude that Appellant’s counsel has satisfied his duties under Anders,
Schulman, and Kelly.
         Appellant has not filed a response.1 Following the procedures outlined in
Anders and Schulman, we have independently reviewed the record in this cause, and
we agree that the appeal is without merit and should be dismissed. See Schulman,
252 S.W.3d at 409. However, in light of P.M., we deny the motion to withdraw that
was filed by Appellant’s court-appointed counsel. See P.M., 520 S.W.3d at 27; In re
A.H., 530 S.W.3d 715, 716–17 (Tex. App.—Fort Worth 2017, no pet.) (applying


         1
          This court granted Appellant thirty days in which to exercise his right to file a response to counsel’s
brief.

                                                        2
Anders and P.M. to an appeal from an order committing a juvenile to the Texas
Juvenile Justice Department).
        Counsel’s motion to withdraw is denied, and the appeal is dismissed.


                                                                   PER CURIAM


August 9, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      3